Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colden G. Krasinski on Monday, August 15th 2022. 
The application has been amended as follows: 
Claim 10.	 A non-transitory computer-readable medium storing bitstream generated by an image encoding method performed by an image encoding apparatus, the method comprising:
	dividing a block into a plurality of partitions;
	generating a residual signal of a current partition among the plurality of partitions based on a prediction signal of the current partition; 
	generating quantized coefficients of the current partition by performing transform and quantization on the residual signal of the current partition; and 
	generating a bitstream by encoding the quantized coefficients of the current partition, wherein non-quad-partitioning information for non-quad-partitioning of the block is encoded based on whether to divide the block into four partitions, 
	wherein the non-quad-partitioning information includes partitioning direction information indicating whether a partitioning direction of the non-quad-partitioning for the block is a vertical direction or a horizontal direction and partitioning number information indicating whether the non-quad-partitioning for the block is a bi-partitioning or a tri-partitioning, 
	wherein the bi-partitioning is a partitioning type of dividing the block into two partitions of a same size and partitioning depth and the tri-partitioning is a partitioning type of dividing the block into three partitions of a same partitioning depth, 
	wherein a center partition of the three partitions has a size equal to a sum of a size of the other two partition of the three partitions, and the other two of the three partitions have a same size, 
	wherein the partitions number information is encoded after the partitioning directions information, and
	wherein the partitioning direction information and the partitioning number information are 1 bit flags, respectively. 
Allowable Subject Matter
Claims 4-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a video decoding method, video encoding method and non-transitory computer-readable medium including the limitations, “acquiring non-quad-partitioning information for non-quad-partitioning of a block based on quad-partitioning information of the block indicating whether to divide the block into four partitions, wherein then non-quad-partitioning information includes partitioning direction information indicating whether a portioning direction of the non-quad-partitioning for the block is a vertical direction or horizontal direction and partitioning number information indicating whether the non-quad-partitioning for the block is a bi-partitioning or a tri-partitioning, wherein the bi-partitioning is a partitioning type of dividing the block into two partitions of a same size and partitioning depth and the tri-partitioning is a partitioning type of dividing the block into three partitions of a same depth, wherein in a center of the three partitioning has a size equal to a sum of a size of the other two of the three partitions, and the other two of the three partitions have a same size, wherein the portioning number information is a acquired after the partition direction information, and wherein the partitioning direction information and the partitioning number information are 1 bit flags, respectively; dividing, based on the non-quad-partitioning information, the block into a plurality of partitions; generating a residual signal of a current partition among the plurality of partitions by performing inverse-quantization and inverse-transform on quantized coefficients of the current partition; and generating a reconstructed signal of the current partition based on the residual signal” as recited in the claims.  The closest prior art is to Li et al, (U.S. Pub. No. 2017/0208336 A1) and Puri et al., (U.S. Pub. No. 9,816,965). Li discloses partitioning the coded picture of the video data may include partitioning the coded picture of the video data into a plurality of blocks using the three or more different partition structures, wherein at least three of the three or more different partition structures may be at each depth of a tree structure that represents how a particular block of the coded picture of the video data is partitioned. Puri discloses k-d tree partitioning codebook of entries with fragment size of 32 X 32 pixels for use in defining a partition. However, when considering the teachings of Li and Puri either in combination or singularly, fails to explicitly disclose the video decoding method, video encoding method or non-transitory  computer-readable medium as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486